ORDER IMPOSING IDENTICAL RECIPROCAL DISCIPLINE AND DISBARRING RESPONDENT

On July 21, 1997, the Supreme Court of New Jersey disbarred, by consent, the respondent, Patrick J. O’Neil, an attorney admitted to practice law in this state in 1981. The Indiana Supreme Court Disciplinary Commission has now filed a Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause, therein requesting that this Court issue an Order to Show Cause directing the respondent to show cause why this Court should not impose identical reciprocal discipline in this state, pursuant to Ind.Admission and Discipline Rule 23, Section 28(b). This Court has issued an Order to Show Cause, and neither the Commission nor the respondent has responded. The matter is now before this Court for final resolution.
And this Court, being duly advised, now finds that identical reciprocal discipline should be imposed in this state.
IT IS, THEREFORE, ORDERED that the respondent, Patrick J. O’Neil, be disbarred in this state. Accordingly, the Clerk of this Court is. directed to strike his name from the Roll of Attorneys.,
The Clerk of this Court is directed to forward a certified copy of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind.Admission and Discipline Rule 23(3)(d), governing disbarment and suspension.
All Justices concur.